Citation Nr: 1821371	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO. 14-25 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type 2 with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C. §5103A(c)(2). All records pertaining to the conditions at issue are presumptively relevant. Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where a veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3) (2017)). 

In a July 2014 letter, the Veteran indicated that his VA primary care physician, Dr. S.C., specifically instructed him to avoid heavy, strenuous activities that could reduce his blood-sugar level, including recreational and occupational activities. The Veteran also indicated the existence of written documentation from Dr. S.C. verifying his verbal instructions. However, the claims file does not reflect that such documentation has been received or that VA has attempted to obtain such records. Further, the claims file does not reflect that VA has notified the Veteran in regard to the requirements of an increased rating claim or how the Veteran may substantiate his claim. Therefore, a remand is necessary to obtain outstanding treatment records and to provide the Veteran notice that is consistent with the VCAA.

Accordingly, the case is REMANDED for the following action:

1. Ensure compliance with the duty to notify provisions of the VCAA.

2. With any required assistance of the Veteran, obtain any outstanding VA treatment records, including the claimed written documentation from Dr. S.C. verifying instructions that the Veteran limit his activities due to his service-connected diabetes mellitus.

3. Based on the new evidence of record, conduct any additional development of the evidence warranted under the duty to assist provisions of the VCAA.

4. Finally, readjudicate the issue on appeal-entitlement to a rating in excess of 20 percent for diabetes mellitus. If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration.

No action is required of the Veteran until he is notified by VA. However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied. Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood, 1 Vet. App. at 190. His failure to help procure treatment records, for example, may impact the determination made. His failure to report for a VA medical examination may have the same impact. 38 C.F.R. § 3.655 (2017). The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his attorney, with respect to this matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). This appeal must be afforded prompt treatment. The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled in an expeditious manner. 38 U.S.C. §§ 5109B, 7112 (2012). 



_________________________________________________
J. Schulman
Acting Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court. 38 U.S.C. § 7252 (2012).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

